Citation Nr: 1610113	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include Osgood-Schlatter's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to October 1997. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part declined to reopen the Veteran's claim of entitlement to service connection for a right knee disability.  

In May 2011 the Board reopened the claim of service connection for a right knee disability.  In May 2011 and February 2013, the issue of service connection for a right knee disability, to include Osgood-Schlatter's disease, was remanded for further development.  A July 2014 Board decision denied a compensable rating for allergic rhinitis but again remanded the claim for service connection for a right knee disability, to include Osgood-Schlatter's disease.   

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO in Nashville, Tennessee in March 2011.  A transcript of this hearing has been prepared and incorporated into the evidence of record.  The VLJ who presided over the initial hearing in March 2011 is no longer employed by the Board.

The Veteran also provided testimony before another VLJ at the RO in Nashville, Tennessee in March 2012.  The Veteran was notified in August 2012 that the Board was unable to produce a written transcript of this hearing, however.  He was told to respond to this notice within 30 days if he desired another hearing.  Otherwise, the Board would assume that the Veteran did not desire another hearing and it would proceed with his claims.  To date, the Board has received no notification from the Veteran requesting a new hearing, and as such, it is assumed that he does not desire a new hearing. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

With the favorable resolution of doubt in favor of the Veteran, a chronic right knee disability, variously diagnosed as Osgood-Schlatter's disease, arthritis, patellar tendonitis, and chondromalacia, had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, variously diagnosed as Osgood-Schlatter's disease, arthritis, patellar tendonitis, and chondromalacia, are met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, because of the favorable determination, any failure to fulfill the obligation to provide full and complete notice and assistance in the development of the Veteran's claim is non-prejudicial.  Thus, the steps taken to comply with the VCAA will not be discussed further; nor will the contention by the Veteran's service representative that an independent medical opinion should be obtained.  

Background

The Veteran asserts, via statements and testimony, that he had no problems with his right knee prior to entering service in September 1992, and that it did not start hurting until March 1994.  He contends that this condition did not resolve during service, and that he continued to receive treatment for right knee pain until he received a medical board discharge for his condition.  His testimony is supported by a March 2008 statement from his mother.  The Veteran and his mother are competent to report such observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service treatment records (STRs) establish that the Veteran was first treated for right knee pain in March 1994.  The pain reportedly had started while playing basketball.  There was swelling and tenderness at the tibia-femoral insert.  The assessment was tendon strain.  The Veteran was treated for right knee pain again in May 1994.  The pain extended around the infra patellar border.  A clinician noted tenderness on palpation of the tibial tuberosity, at the anterior lateral and anterior medial joint lines, and the inferior border of patellar and patella and patellar tendon.  The diagnosis was "acute right patellar tendonitis with? Osgood Schlatter developing."  In June 1994, the Veteran reported that his symptoms remained unchanged.  He also reported that he had been hitting his knee on ladder rungs while going up ladders onboard his ship.  There was mild pain to the medial collateral ligament (MCL) and tenderness to the patellar tendon inferior to patella.  The clinician diagnosed MCL strain and a soft tissue injury patellar tendon.  In July 1994, the diagnosis was medial lateral ligament strain.  

A February 1995 STR shows that the Veteran reported a history of bilateral tibial tuberosities pain "for years."  The impression was Osgood-Schlatter's disease, bilateral knees.  In May 1995, the Veteran complained of constant pain that radiated from the subpatella to the tibia tuberosity.  There was point tenderness and he was again diagnosed with Osgood-Schlatter's disease.  June 1995 X-rays were normal.  In November 1995, the Veteran was diagnosed with symptomatic tibial tubercle ossicle and given limited duty for six months. 

In February 1996 the Veteran was diagnosed with resolving symptomatic tibial tubercle ossicle.  A June 1996 physical evaluation board (PEB) report noted that the Veteran was getting better and had decreased pain and increased activity.  His right knee condition was determined to be stable/improving.  However, in September 1996, he complained of continued pain and was diagnosed with persistent tibial tubercle ossicle.  

In October 1997, the Veteran reported intermittent episodes of locking of 1-2 months' duration.  The assessment was right knee patellar tendonitis/patellofemoral syndrome/rule out meniscus tear.  He was subsequently found unfit to perform his duties due to right knee chronic symptomatic right tibial tubercle ossicle by the PEB and discharged from active duty with physical disability pay.  

A December 1997 VA examination report shows that the Veteran reported constant right knee pain, which became worse with any increased working of the knee joint.  There was also swelling and tenderness of the right tibial tubercle, and locking of 5 to 6 months' duration, with the right knee in a bent position and he could not straighten it.  He had to sit down and stretch it slowly and massage his calf to make his knee joint work again.  He reported that although he had had some right knee symptom since late 1994 or 1995, his symptoms had worsened after he slipped and fell down in June 1996.  Upon physical examination, there was no tenderness over the tibial tubercle but there was a slight limp in the Veteran's right side gait.  The knee joint was normal upon physical examination.  There was no tenderness over the tibial tubercle, and no instability.  Unfortunately, X-rays were taken of the Veteran's left knee, and not his right knee.  The diagnosis was history of Osgood-Schlatter's disease of the right knee joint.  The examiner found "no physical evidence of tibial tubercle tenderness or any other identifiable abnormality of the right knee."  However, he noted that right knee X-rays were needed for confirmation. 

A June 1998 addendum shows that X-rays were normal.  The Veteran was examined again; the diagnosis of Osgood-Schlatter's disease was confirmed.  The examiner noted that while the Veteran did have the physical examination evidence of Osgood-Schlatter's disease, his symptoms were "not consistent with the findings and the usual manifestations of the condition."   

Private treatment records show that in January 2007 the Veteran reportedly injured his right knee in a work-related accident, and he had an arthroscopic lateral release in July 2007.  

In a March 2008 letter the Veteran's mother stated that he had no preservice problems but after service he complained of his leg hurting all the time.  

VA treatment records include April 2008 X-rays that show degenerative changes in the Veteran's right knee.  An October 2008 MRI that shows anterior displacement of the anterior horn of the medial meniscus and small joint effusion. 

On December 2008 VA examination, the Veteran reported that he had no right knee problems prior to service but after inservice injuries his right knee he had had continued pain since service.  He used a knee brace.  In pertinent part, a physical examination showed a 30 degree flexion contracture, and pain on motion from 110 to 140 degrees of flexion.  There was no effusion.  The examiner noted quadriceps atrophy and antalgic gait on the right.  X-rays showed calcification at the patella tendon insertion of the tibial tubercle, as well as a posterior joint calcification.  The diagnoses were Osgood-Schlatter's disease of the right knee and right patella tendon calcification and tendinitis.  The examiner opined that the Veteran's current complaints and physical findings "are most likely a result of his Osgood-Schlatter's disease" and that "this is a developmental condition that seems to have become symptomatic while in the service."   

The examiner further stated that the Veteran had developed calcification in his patella tendon and on this examination he was very tender at the insertion of the tubercle where he had such calcification.  Since leaving the service he now had a significant flexion contracture and disability related to his right knee.  

An October 2009 VA treatment record showed that the Veteran had a mild antalgic gait and wore a hinged knee brace.  He was diagnosed with "right knee pain/degenerative joint disease/anterior MMT with anterior displacement."  

On VA examination in November 2011, recorded on a Disability Benefits Questionnaire, it was reported that the Veteran's diagnosis was chondromalacia of the right knee.  Historically, he had had right anterior knee pain since 1995, and had sprained his right knee playing ball during service.  Reportedly, an evaluation and X-rays at that time were negative for a fracture.  He continued to complain of right knee pain, and was seen by orthopedists in 2007, following which he had an arthroscopic lateral release in 2007.  However, he still complained of right anterior lateral knee pain upon going up and down stairs and when squatting.   

The examiner reported that imaging studies had not documented degenerative or traumatic arthritis of the right knee.  The diagnosis was right knee chondromalacia with a 15 degree flexion contracture. No opinion was rendered as to the etiology or nature of any pathology of the Veteran's right knee.  

In June 2012 the Veteran's records were reviewed and an opinion was recorded in a Disability Benefits Questionnaire.  It was opined that the Veteran's Osgood-Schlatter's disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's interview, examinations, and X-rays were consistent with chondromalacia patellae.  A chondromalacia patella was a common condition seen among middle aged persons with no definable causal link to activity level or occupation.  Osgood-Schlatter's disease was a transient apophysitis of adolescence which is self-limiting upon closure of the tibial tubercle apophysis during the teenage years.  There was no established link in the medical literature between a history of Osgood-Schlatter's and subsequent development of chondromalacia patellae.  

On VA examination of the Veteran in March 2013, his claim file was reviewed.  Historically, it was noted that the Veteran had had right knee pain since 1994 when he suffered a twisting injury while playing basketball during active service, and he had had pain since that time.  He had been seen by multiple doctors.  Reportedly, MRI studies had been essentially normal.  He had an arthroscopic lateral release in 2007 with excision of inflamed synovium.  He still had medial patellar facet pain and patellar tendon insertional pain.  No new injuries reported.  

On physical examination it was reported that the Veteran had "TTP under medial patellar facet and at patellar tendon, insertion."  Imaging studies had confirmed the presence of arthritis in the right knee. 

The examiner stated that "[i]t is impossible to say whether his knee injury during service is directly related to his current knee complaints.  He has chondromalacia-patellae (confirmed by multiple physicians at this institution).  He also has some insertion patellar tendonitis that appears chronic in nature."  There was no further intra-articular pathology noted on a physician's arthroscopic surgical notes in 2007.  It was concluded that "[i]t is impossible to clearly link his service injury to his current knee condition."  

In November 2014 a VA physician reviewed the Veteran's records for the purpose of opining as to whether Osgood-Schlatter's was congenital developmental or familial.  The physician indicated that "I would say developmental.  It is essentially a slight avulsion of the tubercular apophysis during adolescence.  On X-ray, it characteristically has the appearance of an ossicle proximal to the tubercle in the tendon. In and of itself, it should not be painful."  

The physician stated that the Veteran "would not have developed OS [Osgood-Schlatter's] in service as he would have already fused his growth plates by that time.  Based on his records of chronic tendonitis in service, it is also possible that this does not represent OS but chronic patellar tendonitis with calcification though I do not believe the imaging fits this as I would expect more than one calcific spot and not ones that are as well circumscribed as the one on his lateral [X-]ray."  

The physician further stated that "I would not have a way to discern between the two at this point and as [the 2013 VA examiner] noted, the patient has had many knee issues treated after service which would make narrowing down his symptoms as being due simply to service nearly impossible."  

As to whether the OS was aggravated by service in a permanent manner, the VA physician stated "No" because the Veteran had patellar tendinitis in service which is a resolvable condition with appropriate rest.   

As to the question of whether the Osgood-Schlatter's disease was aggravated by a superimposed basketball injury in service, the physician opined "No" because OS would not have lasting effects after growth was complete; and any other injury should not affect the OS.  Thus, the OS was less than 50 percent likely acquired inservice or due to service.  

The VA physician stated that the Veteran was diagnosed with chondromalacia patellae on his last VA examination.  The VA physician stated that he "would be unable to say that this is likely service related because: [the Veteran had] had so many confounding knee complaints throughout his life and has had surgery since exiting service that I cannot say his symptoms of chondromalacia are due to service."  

The VA physician continued, stating that "chondromalacia is effectively early degenerative changes along the patella and has its origin in numerous etiologies and is likely a combination of lifelong factors and not simply a basketball injury or bumping the knee on a ladder."  Moreover, "[t]he veteran has OS by x-ray but this does not constitute a current disease process nor should it be a painful thing.  [T]endonitis in[-]service should quell with appropriate treatment.  [C]hondromalacia would not be able to be attributed simply to being in service (less than 50% likely service related)."  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, refractive errors of the eye or personality disorders, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90.

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

This case had been remanded for the purpose of determining whether any current right knee pathology was congenital, familial or developmental in origin and, also, whether any current right knee pathology pre-existed entrance into active service and, if so, whether it underwent no increase in severity during service.  While opinions are now on file which address the former, i.e., whether any current right knee pathology is congenital, familial or developmental in origin, none of these opinions had address the question(s) of pre-existence or inservice aggravation of any current right knee pathology using the required standard that to rebut the presumption of soundness there must be clear and unmistakable evidence of pre-existence and clear and unmistakable evidence of either no increase in severity during service or that any increase was part of the natural progress of such pathology.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); and Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Accordingly, as no right knee disability was found on the examination for service entrance and there is only an isolated notation, in February 1995, of knee pain for "years" but even this would not necessarily have pre-dated military service.  Thus, there is no clear and unmistakable evidence that any current right knee disability pre-existed service, much less any clear and unmistakable evidence that there was either no increase in severity during service or that any increase was part of the natural progress of such pathology.  So, the Board must conclude that the presumption of soundness at service entrance has not been rebutted.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b).  Thus, the issue now before the Board is whether any current right knee pathology had its' onset during service.  

In this regard, the Board notes that the Veteran did have a postservice injury, following which he had right knee surgery.  On the other hand, the evidence is indisputable that he had at least one significant right knee injury during service, following which he was treated and evaluated from early 1994 through late 1997.  In fact, at one point during service he was even given a profile limiting his duties for a period of six months.  Further, he was eventually discharged from active service due to his right knee symptomatology and impairment.  

In fact, the Veteran originally claimed service connection for right knee disability shortly after service discharge, which is why he was provided with a VA examination shortly after service in December 1997 when he complained of continued locking, which STRs show began during service.  At that time he had a right-sided limp and the diagnosis was Osgood-Schlatter's disease.  Unfortunately, and through no fault of the Veteran, X-rays of his right knee were not taken at the time of the December 1997 VA examination.  Yet, an addendum in June 1998 stated that while there were examination findings of Osgood-Schlatter's diagnosis, his symptoms were not consistent with the findings and usual manifestations thereof.  This statement seems somewhat confusing inasmuch as the final diagnosis was Osgood-Schlatter's disease.  

In any event, ultimately right knee X-rays in 2008 confirmed the presence of right knee arthritis, and by the time of VA examination in that year he had a flexion contracture of the right knee.  That examiner, in 2008, indicated that Osgood-Schlatter's disease seemed to have become symptomatic during service, although it was developmental in origin.  

On the other hand, the 2012 VA examiner concluded that the Veteran did not have Osgood-Schlatter's disease but, rather, had chondromalacia patella.  The former was self-limiting upon closure of the tibial tubercle in the teenage years; whereas, the latter was common in middle age in those with no definable causal link to activity.  The 2012 VA examiner indicated that there was no link between Osgood-Schlatter's disease and chondromalacia patella.  Nevertheless, the Board notes that in this case the Veteran, who was born in October 1973, was almost 19 years of age when he entered active service and his right knee symptoms continued until he was discharge at or almost at the age of 24, a time which is past a person's teenage years and before middle age. 

The complexity of this case was highlighted by the 2013 VA examiner who stated that "[i]t is impossible to say whether [the Veteran's] knee injury during service is directly related to his current knee complaints" and further noted that he had both chondromalacia-patellae as well as some insertion patellar tendonitis which that appeared chronic in nature.  

With respect to the latter, the VA physician in 2014, who reviewed the records, indicated that the Veteran would not have developed Osgood-Schlatter's during service, essentially because he was past his early teenage years, but had chronic patellar tendonitis.  Again emphasizing the complexity of this case, the 2014 VA physician indicate he had no means of discerning between Osgood-Schlatter's disease and the chronic patellar tendonitis.  Also, the many knee issues after service made narrowing down the symptoms as being due solely to military service "nearly impossible."  Aside from patellar tendonitis, that VA physician stated, as to chondromalacia, that he was unable to opine whether it was likely related to military service.  These statements tend to weaken the concluding comments of the 2014 VA physician which were that (1) the Veteran, by X-rays, had Osgood-Schlatter's disease but that it would not constitute a current disease process, (2) that inservice tendonitis should have resolved, and (3) that chondromalacia would not be attributed simply to having been in military service.  However, the 2014 VA physician did not conclusively state that chondromalacia was not of service origin.  That is, the examiner's statement that he could not state that symptoms of chondromalacia were due to service implies that he could not, and in fact he did not, state that the symptoms of chondromalacia were not due to service.  

In sum, it appears that the Veteran has one or more of three potential pathologies within his right knee, i.e., Osgood-Schlatter's disease, patellar tendonitis, and chondromalacia.  The evidence in this case is not sufficient to find that any of these are simply a developmental defect of such a nature as to not be capable of increasing in severity, even if any or all such pathologies pre-existed service entrance, which is not shown.  However, what is clear is that despite three years of treatment and evaluations for right knee disability during service, having limited duty for six months due to right knee disability, and ultimately being discharged from service due to right knee disability, the Veteran continued to have disabling symptoms of right knee pathology, whatever its etiology.  That is he complained of locking during service and after service, and eventually developed a flexion contracture.  Moreover, the Board finds it significant that the 2014 VA physician stated that the Veteran's records revealed that he had "chronic" tendonitis during service.  Thus, the Board finds that with the favorable resolution of doubt in favor of the Veteran, chronicity of the Veteran's right knee disability is established as being of service onset, whatever the actually classification of his current right knee pathology(ies).  Accordingly, service connection for right knee disability, variously diagnosed as Osgood-Schlatter's disease, arthritis, patellar tendonitis, and chondromalacia, is warranted.  The appeal is granted.


ORDER

Service connection for a right knee disability, variously diagnosed as Osgood-Schlatter's disease, arthritis, patellar tendonitis, and chondromalacia, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


